Opinion by
Judge MacPhail,
After a non-jury trial, the Court of Common Pleas of Washington County entered an order dismissing the action to Quiet Title brought by Willis Barnes against Capital Finance Corporation, Anne Lytch, Betty Kemp and Dwayne Kemp. Exceptions filed by Barnes to the Court’s findings, conclusions and order were dismissed by a court en banc. This appeal followed.
Barnes instituted his action to clear the title to real estate he purchased at a tax sale on September 9,1974. The sole issue to be resolved in the trial was whether valid notice of the sale was given to the “owner” as that term is defined in Section 102 of the Real Estate Tax Sale Law, Act of July 7, 1947, P.L. 1368, as amended, 72 P.S. §5860.102. The trial court found that the notice given by the tax authorities was not given to the owner and that the deed to Barnes was invalid and void and ordered it stricken from the deed records. The court also confirmed the prior sale of the same property from the Sheriff of Washington County to Capital Finance Corporation, now Capital Financial Services, Inc., and ordered appropriate financial adjustments to restore the status quo as of the time immediately prior to the tax sale.
The resolution of the factual issues presented by the case and the discussion of the law applicable thereto are ably set forth in the opinion of Judge Thomas J. Terputac which is filed in the Court of Common Pleas of Washington County to No. 326 March Term 1975, Civil Action — Law. Since we would not subtract from nor add to that opinion, we will affirm thereon.
*637Order
And Now, this 7th day of March, 1980, the Order of the Court of Common Pleas of Washington County, dated January 2, 1979, dismissing the exceptions of Willis Barnes to the Order of the Court of Common Pleas of Washington County, entered September 15, 1978, is affirmed.
President Judge Bowman did not participate in the decision in this case.
Judge DiSalle did not participate in the decision in this case.